UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6508



CLINTON GREEN,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-03-269-1)


Submitted:   June 24, 2004                    Decided:   July 1, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clinton Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Clinton Green appeals the district court’s order denying

relief on his motion filed pursuant to the All Writs Act, 28 U.S.C.

§ 1651 (2000).   Our review of the record and the district court’s

opinion discloses no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.     See Green v. United

States, No. CA-03-269-1 (N.D.W. Va. Jan. 16, 2004).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -